Citation Nr: 1439531	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  10-48 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD), to include entitlement to an earlier effective date than October 16, 1992.  


REPRESENTATION

Appellant represented by:	Joseph Moore, Esquire


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk



INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which, in pertinent part, granted service connection for PTSD, previously evaluated as schizophrenia, chronic, paranoid type with PTSD symptoms, with a 50 percent rating, effective October 16, 1992.

The July 2009 rating decision also granted basic eligibility to Dependents' Educational Assistance from September 14, 2007.  Although the Veteran appealed this decision in a January 2010 notice of disagreement, the Veteran did not perfect this appeal following a November 2010 statement of the case.  Therefore, the issue will not be considered herein.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that this case has a long and complicated history, beginning with a claim for service connection for a nervous condition in May 1970.  The claim was denied in April 1971 on the basis that a nervous condition was not demonstrated by the record.  A June 1970 VA examination noted that treatment records were not associated with the claims file and a September 1970 VA examination determined that "no significantly disabling psychiatric disability" had been found at that time.  

However, the Veteran's representative has asserted that at some point after the April 1971 denial of service connection, service treatment records were obtained which demonstrate in-service mental health treatment in June 1968.  In this record, the Veteran was reported to have bizarre behavior, including "wandering around at night", "bites hands, pulls hair", and "afraid of something but doesn't know why."  Moreover, the Veteran reported in a January 1970 report of medical history a positive history of frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, and nervous trouble of any sort.  The folder containing these service treatment records are not date stamped.  

Although it is clear that these records existed at the time of the original denial of benefits for a psychiatric disability, it is unclear whether they were associated with the claims file and, if not, when the service treatment records were obtained and associated with the claims file.  It is clear that multiple decisions from the agency of original jurisdiction (AOJ) and the Board, including as recent as November 2007, did not mention this evidence, possibly indicating that they were associated with the file even more recently than that.  However, the Board also notes that the grant of service connection for PTSD underwent Extraordinary Awards Review, in which the AOJ determined that the effective date of October 16, 1992, was correct.  Unfortunately, a discussion as to why that date was correct was not included and the July 2009 rating decision does not include discussion of service treatment records.  

The regulations hold that if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c) (2013).  

When these records were obtained directly impacts whether prior rating decisions going back to the April 1971 rating decision ever became final, and thus, could directly impact the effective date assigned for the grant of service connection for PTSD as well as the rating itself.  However, this issue has not been considered by the AOJ in the first instance, including in the July 2009 rating decision in which service connection for PTSD was first granted and the October 1992 effective date assigned.  Moreover, given the fact that the Board is not equipped to determine when such records were obtained, the Board finds that a remand of the issue on appeal is necessary.  
Accordingly, the case is REMANDED for the following action:

1.  Determine when the service treatment records demonstrating in-service mental health treatment were obtained and determine what, if any, impact that has on the finality of all prior decisions, beginning with the original denial of service connection for a nervous disorder in April 1971.  

2.  Then, readjudicate the claim for entitlement to an increased rating in excess of 50 percent for PTSD, to include entitlement to an effective date earlier than October 16, 1992.  In doing so, consider whether further development is warranted, including attempting to obtain VA or private treatment records and obtaining a VA examination or opinion.  

3.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



